MOORE, Chief Justice
(dissenting).
I respectfully dissent. Dr. Gerald Hodge and Tombigbee Healthcare Authority d/b/a Bryan W. Whitfield Memorial Hospital separately petition this Court for *752a writ of mandamus from the denial of a motion for a summary judgment. “The general rule is that ‘a writ of mandamus will not issue to review the merits of an order denying a motion for a summary judgment.’ ... In all but the most extraordinary cases, an appeal is an adequate remedy....” Ex parte Jackson, 780 So.2d 681, 684 (Ala.2000). This Court has created rare exceptions such as “when the trial court denies a motion for a summary judgment that is based on an argument that governmental immunity bars the plaintiffs claim.” Id. No such exception applies in the case before us. The majority opinion creates a new exception, however, for cases involving a statute of limitations. Not only does this new exception undermine the general rule that mandamus will not issue to review an order denying a motion for a summary judgment, but it also undermines the nature and function of mandamus as an “extraordinary remedy.” Ex parte Showers, 812 So.2d 277, 281 (Ala. 2001) (emphasis added); see generally Rule 21, Ala. R.App. P.
Although this Court has constitutional and statutory authority to issue writs to superintend lower courts under Ala. Const. 1901, Art. VI, § 140, and § 12-2-7(3), Ala. Code 1975, it abuses that authority when it purports to invent, change, and modify the laws over time so that a petition for a writ of mandamus is no longer only for “emergency and immediate appellate review of an order that is otherwise interlocutory and not appealable.” Rule 21(e)(4), Ala. R.App. P. The majority opinion references several cases in which this Court created new exceptions to general rules regarding mandamus relief; those references supposedly justify yet another exception to our rules regarding mandamus relief. No doubt this Court will, at some later date, reference the majority opinion in this case to justify yet another exception to those rules. At some point, there will be so many exceptions that the general rule will no longer exist. Perhaps that moment is already upon us.